Title: To George Washington from Brigadier General James Clinton, 1 October 1776
From: Clinton, James
To: Washington, George



May it Please Your Ex[c]ellency
Fort Montgomery [N.Y.] Octr 1st 1776

Inclos’d you have a Copy of a Letter and a Deposition sent to Me By the Chairman of the Committee of New-Windsor[.] the Prisoners Mention’d in the Deposition are both Confined in the Guard-House at fort Constitution And their Butter put in

the Commissary’s Store & I have ordered an Exact account of the Quantity of Butter taken to be sent to me, But I have not yet receiv’d it. I Understand there is between 50 And 60 Firkins And Pails[.] it Appears that the said Connor has a Quantity of Flower in Collo. Ellison’s store, at New Windsor. But I have not heard how much. their Conduct has been very Suspicious ever since they Came in the Country tho’ the Evidence given against Connor is only what Montgomery inform’d the said Lightbody, if I were Convinc’d or had reason to beleive that the Butter &c. Was intended for Our Army at Kingsbridge I would be very unwilling to stop it. tho’ in my opinion it was intended for our Enemy’s I intend to keep them and the Butter untill I receive your Excellencys Directions about the Matter. Coll Snider who was appointed Coll of the New Recruits to assist in fortifying and Defending these Posts is lately Arriv’d here with part of three Company’s which Consists of about an Hundred Men including officers[.] there is part of Two Companys of the same Regiment at Fort-Constitution but I have no return of their Number as yet—We have not a Sufficient number of entrenching Tools for to Carry on our Work[.] I have apply’d to Congress for them but I am not yet Supply’d. I am your Excellencys Most Obt Humble Servt

James Clinton Brigdr Gen.

